In the United States Court of Federal Claims
                               OFFICE OF SPECIAL MASTERS
                                          No. 13-819V
                                  (Filed: September 24, 2014)

* * * * * * * * * * * * * *                *
LISA ANN HAMBLETON,                        *              UNPUBLISHED
                                           *
              Petitioner,                  *              Special Master Hamilton-Fieldman
                                           *
v.                                         *
                                           *              Attorneys’ Fees and Costs;
SECRETARY OF HEALTH                        *              Reasonable Amount Requested to
AND HUMAN SERVICES,                        *              Which Respondent Does Not Object.
                                           *
              Respondent.                  *
                                           *
* * * * * * * * * * * * * * *
Kevin A. Mack, The Law Offices of Kevin A. Mack, LLC, Tiffin, OH, for Petitioner.
Lindsay Corliss, United States Department of Justice, Washington, DC, for Respondent.

                       ATTORNEYS’ FEES AND COSTS DECISION 1

        On October 21, 2013, Lisa Ann Hambleton (“Petitioner”) filed a petition pursuant to the
National Vaccine Injury Compensation Program. 2 42 U.S.C. §§ 300aa-1 to -34 (2006).
Petitioner alleged that she suffered from rheumatoid arthritis (“RA”) as a result of an influenza
(“flu”) vaccine administered to her on October 20, 2010. 3 On September 23, 2014, a decision

       1
          Because this decision contains a reasoned explanation for the undersigned’s action in
this case, the undersigned intends to post this ruling on the website of the United States Court of
Federal Claims, in accordance with the E-Government Act of 2002, Pub. L. No. 107-347, § 205,
116 Stat. 2899, 2913 (codified as amended at 44 U.S.C. § 3501 note (2006)). As provided by
Vaccine Rule 18(b), each party has 14 days within which to request redaction “of any
information furnished by that party: (1) that is a trade secret or commercial or financial in
substance and is privileged or confidential; or (2) that includes medical files or similar files, the
disclosure of which would constitute a clearly unwarranted invasion of privacy.” Vaccine Rule
18(b).
       2
         The National Vaccine Injury Compensation Program is set forth in Part 2 of the
National Childhood Vaccine Injury Act of 1986, Pub. L. No. 99-660, 100 Stat. 3755, codified as
amended, 42 U.S.C. §§ 300aa-1 to -34 (2006) (Vaccine Act or the Act). All citations in this
decision to individual sections of the Vaccine Act are to 42 U.S.C.A. § 300aa.
       3
         Petitioner initially alleged that she had been injured by an H1N1 influenza vaccine she
received on October 19, 2010. Petition at 1. She subsequently filed a contemporaneous vaccine
record reflecting that she had in fact received a seasonal influenza vaccine, and that it had been
awarding damages was issued based on the parties’ stipulation.

        On September 24, 2014, the parties filed a Stipulation of Facts Concerning Final
Attorneys’ Fees and Costs. According to the stipulation, the parties stipulate to an award to
Petitioners of attorneys’ fees and costs in the amount of $6,526.39. In accordance with General
Order #9, Petitioner’s counsel represents that Petitioner did not incur any personal litigation costs
in pursuit of her Vaccine Act petition.

        The Vaccine Act permits an award of reasonable attorneys’ fees and costs. 42 U.S.C. §
300 aa-15(e). Based on the reasonableness of the parties’ stipulation, the undersigned GRANTS
the request for approval and payment of attorneys’ fees and costs.

       Accordingly, an award should be made as follows:

               in the form of a check jointly payable to Petitioner and to Mr. Kevin A. Mack, of
               The Law Offices of Kevin A. Mack, LLC, in the amount of $6,526.39.

        In the absence of a motion for review filed pursuant to RCFC Appendix B, the clerk of
the court SHALL ENTER JUDGMENT in accordance with the terms of the parties’
stipulation. 4


       IT IS SO ORDERED.

                                              s/ Lisa Hamilton-Fieldman
                                              Lisa Hamilton-Fieldman
                                              Special Master




administered on October 20, 2010. Petitioner’s Exhibit 31 at 1.
       4
          Pursuant to Vaccine Rule 11(a), entry of judgment is expedited by the parties’ joint
filing of notice renouncing the right to seek review.
                                                 2